Name: Decision of the EEA Joint Committee No 96/1999 of 16 July 1999 amending Annex XVI (Procurement) to the EEA Agreement
 Type: Decision
 Subject Matter: trade policy;  marketing;  energy policy;  communications
 Date Published: 2000-11-23

 Avis juridique important|22000D1123(21)Decision of the EEA Joint Committee No 96/1999 of 16 July 1999 amending Annex XVI (Procurement) to the EEA Agreement Official Journal L 296 , 23/11/2000 P. 0062 - 0074Decision of the EEA Joint CommitteeNo 96/1999of 16 July 1999amending Annex XVI (Procurement) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XVI to the Agreement was amended by Decision No 7/94 of the EEA Joint Committee of 21 March 1994(1).(2) The adaptations to certain Council Directives concerning procurement need to be taken account of in the Agreement.(3) Directive 97/52/EC of the European Parliament and Council of 13 October 1997 amending Directives 92/50/EEC, 93/36/EEC and 93/37/EEC concerning the coordination of procedures for the award of public service contracts, public supply contracts and public works contracts respectively(2) is to be incorporated into the Agreement.(4) Directive 98/4/EC of the European Parliament and of the Council of 16 February 1998 amending Directive 93/38/EEC coordinating the procurement procedures of entities operating in the water, energy, transport and communication sectors(3) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1Annex XVI to the Agreement, including Appendices 1 to 14 to that Annex, shall be amended as specified in the Annex to this Decision.Article 2The texts of- the adaptations to Council Directive 93/36/EEC, Council Directive 93/37/EEC, Council Directive 93/38/EEC, Council Directive 92/13/EEC and Council Directive 92/50/EEC made by Chapter XI, E (Procurement), points 1, 2, 3, 4 and 5 of Annex I to the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded,- Directive 97/52/EC amending Directives 92/50/EEC, 93/36/EEC and 93/37/EEC,- Directive 98/4/EC amending Directive 93/38/EECin the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 17 July 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 16 July 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 160, 28.6.1994, p. 1.(2) OJ L 328, 28.11.1997, p. 1.(3) OJ L 101, 1.4.1998, p. 1.ANNEXto Decision of the EEA Joint Committee No 96/1999Annex XVI (Procurement) to the EEA Agreement, including Appendices 1 to 14 to that Annex, shall be amended as specified in the following Articles.Article 1Point 2 (Council Directive 93/37/EEC) shall be replaced by the following: "2. 393 L 0037: Council Directive 93/37/EEC of 14 June 1993 concerning the coordination of procedures for the award of public works contracts (OJ L 199, 9.8.1993, p. 54), as amended by:- 194 N: Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 1).- 397 L 0052: European Parliament and Council Directive 97/52/EC of 13 October 1997 (OJ L 328, 28.11.1997, p. 1).The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations:(a) in Article 5(a) the phrase "in conformity with the Treaty" shall read "in conformity with the EEA Agreement";(b) Article 25 shall be supplemented as follows: "- in Iceland, FirmaskrÃ ¡- in Liechtenstein, Handelsregister, Gewerberegister- in Norway, Foretaksregisteret";(c) Annex I is supplemented by Appendix 1 to this Annex;(d) With regard to Liechtenstein, the measures necessary to comply with this Directive shall enter into force by 1 January 1996. During this transitional period the application of the Directive shall be reciprocally suspended between Liechtenstein and the other Contracting Parties."Article 2Appendix 1 shall be replaced by the following: "Appendix 1LISTS OF BODIES AND CATEGORIES OF BODIES GOVERNED BY PUBLIC LAWI. In ICELAND:central purchasing entities not having an industrial or commercial character governed by "lÃ ¶g um skipan opinberra framkvÃ ¦mda nr. 52/1970 and lÃ ¶g um opinber innkaup nr. 52/1997, meÃ ° sÃ ­Ã °ari breytingum and reglugerÃ ° nr. 302/1996"BodiesRÃ ­kiskaup (State Trading Centre)FramkvÃ ¦mdasÃ ½slan (Government Construction Contracts)VegagerÃ ° rÃ ­kisins (Public Road Administration)Siglingastofnun (Icelandic Maritime Administration)Ã slandspÃ ³stur hf (Icelandic Post Ltd)Innkaupastofnun ReykjavÃ ­kurborgar (ReykjavÃ ­k Purchasing Centre)CategoriesSveitarfÃ ©lÃ ¶g (Municipalities)II. In LIECHTENSTEIN:"die Ã ¶ffentlich-rechtlichen Verwaltungseinrichtungen auf Landes- und Gemeindeebene" (Authorities, establishments and foundations governed by public law and established at national and municipal level).III. In NORWAY:"offentlige eller offentlig kontrollerte organer eller virksomheter som ikke har en industriell eller kommersiell karakter" (Public or publicly controlled entities or undertakings not having an industrial or commercial character)Bodies- Norsk Rikskringkasting (Norwegian Broadcasting Corporation)- Norges Bank (Central Bank)- Statens lÃ ¥nekasse for utdanning (State Educational Loan Fund)- Statistisk sentralbyrÃ ¥ (Central Bureau of Statistics)- Den norske stats Husbank (Norwegian State Housing Bank)- Statens Innvandrar- og Flyktningeboliger- Medisinsk Innovasjon Rikshospitalet- Norges Teknisk-naturvitenskapelige forskningsrÃ ¥d (Royal Norwegian Council for Scientific and Industrial Research)- Statens Pensjonskasse (Norwegian Public Pension Fund)Categories- Statsbedrifter i h.h.t lov om statsbedrifter av 25. juni 1965 nr. 3 (State enterprises)- Statsbanker (State banks)- Universiteter og hÃ ¸yskoler etter lov av 16. juni 1989 nr. 77 (Universities)"Article 3Point 3 (Council Directive 93/36/EEC) shall be replaced by the following: "3. 393 L 0036: Council Directive 93/36/EEC of 14 June 1993 coordinating procedures for the award of public supply contracts (OJ L 199, 9.8.1993, p. 1), as amended by:- 194 N: Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 1).- 397 L 0052: European Parliament and Council Directive 97/52/EC of 13 October 1997 (OJ L 328, 28.11.1997, p. 1).The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations:(a) in Article 3 the reference to "Article 223(1)(b) of the EEC Treaty" shall be replaced by reference to "Article 123 of the EEA Agreement";(b) Article 21(2) shall be supplemented as follows: "- in Iceland, hlutafÃ ©lagaskrÃ ¡, samvinnufÃ ©lagaskrÃ ¡, firmaskrÃ ¡,- in Liechtenstein, Handelsregister, Gewerberegister,- in Norway, Foretaksregisteret";(c) Annex I to this Directive shall be supplemented by Appendix 2 to this Annex. The Annex referred to in Article 1(b) of this Directive shall be supplemented by Appendix 1 to this Annex;(d) With regard to Liechtenstein, the measures necessary to comply with this Directive shall enter into force by 1 January 1996. During this transitional period the application of the Directive shall be reciprocally suspended between Liechtenstein and the other Contracting Parties."Article 4Appendix 2 shall be replaced by the following: "Appendix 2LIST OF CONTRACTING AUTHORITIES SUBJECT TO THE AGREEMENT IN ACCORDANCE WITH ANNEX I THERETO(CENTRAL GOVERNMENT AUTHORITIES)ICELANDLIST OF CONTRACTING AUTHORITIES EQUIVALENT TO THOSE COVERED BY THE AGREEMENT IN ACCORDANCE WITH ANNEX I THERETOCentral purchasing entities not having an industrial or commercial character governed by "lÃ ¶g um opinber innkaup nr. 52/1987, meÃ ° sÃ ­Ã °ari breytingum and reglugerÃ ° nr. 302/1996"RÃ ­kiskaup (State Trading Centre)FramkvÃ ¦mdasÃ ½slan (Government Construction Contracts)VegagerÃ ° rÃ ­kisins (Public Road Administration)Ã slandspÃ ³stur hf (Icelandic Post Ltd)LIECHTENSTEIN1. Regierung des FÃ ¼rstentums Liechtenstein2. Liechtensteinische Post-, Telefon- und Telegrafenbetriebe (PTT)NORWAY>TABLE>"Article 5Appendix 3 shall be deleted.Article 6In point 4 (Council Directive 93/38/EEC):- the following shall be added: ", as amended by:- 194 N: Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ C 241, 29.8.1994, p. 21 as adjusted by OJ L 1, 1.1.1995, p. 1).- 398 L 0004: Directive 98/4/EC of the European Parliament and of the Council of 16 February 1998 (OJ L 101, 1.4.1998, p. 1).",- the text of adaptation (e) shall be deleted,- the text of adaptation (q) shall be replaced by the following:Annexes I to X are supplemented by Appendices 3 to 12 to this Annex, respectively,- the text of adaptation (p) shall be deleted,- the following adaptation shall be added after adaptation (q): (r) in Article 1 of Directive 98/4/EC the word "Community" shall be replaced by the following "Community and the EFTA States which are signatory to the Agreement".'.Article 71. Appendix 4 shall be replaced by the following: "Appendix 3PRODUCTION, TRANSPORT OR DISTRIBUTION OF DRINKING WATERICELANDEntities producing or distributing water pursuant to "lÃ ¶g nr. 81/1991, um vatnsveitur sveitarfÃ ©laga".LIECHTENSTEINGruppenwasserversorgung Liechtensteiner Oberland.Wasserversorgung Liechtensteiner Unterland.NORWAYEntities producing or distributing water pursuant to "Forskrift om drikkevann og vannforsyning (FOR 1995-01-01 Nr. 68)"."2. Appendix 5 shall be replaced by the following: "Appendix 4PRODUCTION, TRANSPORT OR DISTRIBUTION OF ELECTRICITYICELANDLandsvirkjun (The National Power Company), "lÃ ¶g nr. 42/1983"Rafmagnsveitur rÃ ­kisins (The State Electric Power Works), "orkulÃ ¶g nr. 58/1967"Rafmagnsveita ReykjavÃ ­kur (ReykjavÃ ­k Municipal Electric Works)Hitaveita ReykjavÃ ­kur (ReykjavÃ ­k Municipal District Heating), "lÃ ¶g nr. 38/1940"Hitaveita SuÃ °urnesja (SuÃ °urnes Regional Heating), "lÃ ¶g nr. 100/1974"OrkubÃ º VestfjarÃ °a (Vestfjord Power Company), "lÃ ¶g nr. 66/1976"Other entities producing, transporting or distributing electricity pursuant to "orkulÃ ¶g nr. 58/1967"LIECHTENSTEINLiechtensteinische KraftwerkeNORWAYEntities producing, transporting or distributing electricity pursuant "to lov om bygging og drift av elektriske anlegg (LOV 1969-06-19 65), Lov om erverv av vannfall, bergverk og annen fast eiendom m.v., kap. I, jf. kap. V (LOV 1917-12-14 16, kap. I), or Vassdragsreguleringsloven (LOV 1917-12-14 17) or Energiloven (LOV 1990-06-29 50)"".3. Appendix 6 shall be replaced by the following: "Appendix 5TRANSPORT OR DISTRIBUTION OF GAS OR HEATICELANDHitaveita ReykjavÃ ­kur, "lÃ ¶g nr. 38/1940"Hitaveita SuÃ °urnesja (SuÃ °urnes Regional Heating), "lÃ ¶g nr. 100/1974"Other entities transporting or distributing heat pursuant to "orkulÃ ¶g nr. 58/1967"LIECHTENSTEINLiechtensteinische GasversorgungNORWAYEntities transporting or distributing heat pursuant to "Lov om produksjon, omforming, overfÃ ¸ring, omsetning og fordeling av energi m.m (LOV 1990-06-29 50) (Energiloven)"".4. Appendix 7 shall be replaced by the following: "Appendix 6EXPLORATION FOR AND EXTRACTION OF OIL AND GASICELAND-LIECHTENSTEIN-NORWAYContracting entities covered by "Lov om petroleumsvirksomhet (LOV 1996-11-29 72)" (Petroleum Act) and regulations pursuant to the Petroleum Act or by "Lov om undersÃ ¸kelse etter og utvinning av petroleum i grunnen under norks landomrÃ ¥de (LOV 1973-05-04 21)"".5. Appendix 8 shall be replaced by the following: "Appendix 7EXPLORATION FOR AND EXTRACTION OF COAL OR OTHER SOLID FUELSICELAND-LIECHTENSTEIN-NORWAY-".6. Appendix 9 shall be replaced by the following: "Appendix 8CONTRACTING ENTITIES IN THE FIELD OF RAILWAY SERVICESICELAND-LIECHTENSTEIN-NORWAYNorges Statsbaner (NSB) and entities operating pursuant to "Lov om anlegg og drift av jernbane, herunder sporvei, tunnelbane og forstadsbane m.m (LOV 1993-06-11 100) (Jernbaneloven)"".7. Appendix 10 shall be replaced by the following: "Appendix 9CONTRACTING ENTITIES IN THE FIELD OF URBAN RAILWAY, TRAMWAY, TROLLEY BUS OR BUS SERVICESICELANDStrÃ ¦tisvagnar ReykjavÃ ­kur (The ReykjavÃ ­k Municipal Bus Service)Almenningsvagnar bsOther Municipal bus servicesLand transporting entities operating pursuant to Article 2, subparagraph 1 of "lÃ ¶g nr. 58/1987, um skipulag Ã fÃ ³lksfutningum meÃ ° langferÃ °arbifreiÃ °um"LIECHTENSTEINLiechtensteinische Post-, Telefon- und Telegrafenbetriebe (PTT).NORWAYNSB BA and land transport entities operating pursuant to "Lov om anlegg og drift av jernbane, herunder sporvei, tunnelbane og forstadsbane m.m (LOV 1993-06-11 100) (Jernbaneloven)"".8. Appendix 11 shall be replaced by the following: "Appendix 10CONTRACTING ENTITIES IN THE FIELD OF AIRPORT FACILITIESICELANDFlugmÃ ¡lastjÃ ³rn (Directorate of Civil Aviation)LIECHTENSTEIN-NORWAYEntities providing airport facilities pursuant to "Luftfartsloven (LOV 1995-06-11 101)"."9. Appendix 12 shall be replaced by the following: "Appendix 11CONTRACTING ENTITIES IN THE FIELD OF MARITIME OR INLAND PORT OR OTHER TERMINAL FACILITIESICELANDSiglingastofnun (Icelandic Maritime Administration)Other entities operating pursuant to "HafnalÃ ¶g nr. 23/1994"LIECHTENSTEIN-NORWAYNorges Statsbaner (NSB) (Railway terminals)Entities operating pursuant to Havneloven (LOV 1984-06-08 51)".10. Appendix 13 shall be replaced by the following: "Appendix 12OPERATION OF TELECOMMUNICATIONS NETWORKS OR PROVISION OF TELECOMMUNICATIONS SERVICESICELANDLandssÃ ­mi Ã slands hf (Icelandic Telecom Ltd)LIECHTENSTEINLiechtensteinische Post-, Telefon- und Telegrafenbetriebe (PTT)NORWAYEntities operating pursuant to Lov om telekommunikasjon (LOV 1995-06-23 39)".Article 8In point 5a (Council Directive 92/13/EEC):- the following shall be added: ", as amended by:- 194 N: Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ C 241, 29.8.1994, p. 21 as adjusted by OJ L 1, 1.1.1995, p. 1).",- the text of adaptation (d) shall be replaced by the following: "the Annex to the Directive is supplemented by Appendix 13 to this Annex."Article 9Appendix 14 shall be replaced by the following: "Appendix 13NATIONAL AUTHORITIES TO WHICH REQUESTS FOR APPLICATION OF THE CONCILIATION PROCEDURE REFERRED TO IN ARTICLE 9 OF COUNCIL DIRECTIVE 92/13/EEC MAY BE ADDRESSEDICELANDFjÃ ¡rmÃ ¡larÃ ¡Ã °uneytiÃ ° (Ministry of Finance)LIECHTENSTEINAmt fÃ ¼r Volkswirtschaft (Office for National Economy)NORWAYNÃ ¦rings- og handelsdepartementet (Ministry of Trade and Industry)"Article 10In point 5b (Council Directive 92/50/EEC):- the following shall be added: ", as amended by:- 194 N: Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded (OJ C 241, 29.8.1994, p. 21 as adjusted by OJ L 1, 1.1.1995, p. 1),- 397 L 0052: European Parliament and Council Directive 97/52/EC of 13 October 1997 (OJ L 328, 28.11.1997, p. 1).";- the text of adaptation (b) shall be replaced by the following: "Article 30(3) shall be supplemented as follows:- in Iceland, FirmaskrÃ ¡, HlutafÃ ©lagaskrÃ ¡,- in Liechtenstein, Handelsregister, Gewerberegister,- in Norway, Foretaksregisteret;"- the following adaptation shall be added after adaptation (c): "(d) in Article 1 of Directive 97/52/EC the word "Community" shall be replaced by the following "Community and the EFTA States which are signatory to the Agreement.""